UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: December 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Money Market Fund As of 12-31-12 (Unaudited) Maturity Date Yield* (%) Par value Value Commercial Paper 38.3% (Cost $146,331,131) Abbott Laboratories (S) 01/03/13 0.090 15,000,000 14,999,923 Anheuser-Busch InBev Worldwide, Inc. (S) 02/22/13 0.280 2,000,000 1,999,191 Bank of Nova Scotia 01/02/13 0.020 18,000,000 17,999,990 Bank of Tokyo-Mitsubishi UFJ, Ltd. 01/02/13 0.170 17,000,000 16,999,920 Caisse Centrale Desjardins du Quebec (S) 01/18/13 0.190 5,000,000 4,999,551 Cargill Global Funding PLC (S) 01/03/13 0.160 18,000,000 17,999,840 Chariot Funding LLC (S) 02/01/13 to 04/01/13 0.230 to 0.300 5,000,000 4,996,802 CPPIB Capital, Inc. 01/02/13 0.100 18,000,000 17,999,950 Deutsche Bank Financial Llc 08/02/13 0.600 5,000,000 4,982,250 Electricite de France SA (S) 01/25/13 to 01/15/14 0.300 to 0.800 9,500,000 9,440,044 Nestle Capital Corp. (S) 08/27/13 0.330 5,000,000 4,989,092 Old Line Funding LLC 01/03/13 0.050 4,938,000 4,937,986 Rabobank USA Financial Corp. 05/31/13 0.300 5,000,000 4,993,750 Thunder Bay Funding LLC 01/03/13 0.150 18,993,000 18,992,842 Corporate Interest-Bearing Obligations 45.4% (Cost $173,198,647) American Honda Finance Corp. (P)(S) 11/08/13 to 12/05/13 0.331 to 0.340 3,500,000 3,500,000 Anheuser-Busch InBev Worldwide, Inc. (P) 03/26/13 1.040 5,000,000 5,009,060 ANZ National International, Ltd. (S) 07/19/13 6.200 7,500,000 7,729,210 Australia & New Zealand Banking Group, Ltd. (S) 01/11/13 2.400 3,050,000 3,051,095 Bank of Tokyo-Mitsubishi UFJ, Ltd. (S) 01/22/13 2.600 1,205,000 1,206,473 Boeing Capital Corp. 02/15/13 5.125 5,000,000 5,029,188 Caterpillar Financial Services Corp. (P) 02/22/13 0.472 1,000,000 1,000,439 Caterpillar, Inc. (P) 05/21/13 0.482 12,400,000 12,417,664 Credit Suisse New York 05/15/13 5.000 15,563,000 15,800,777 Deutsche Bank AG 01/11/13 2.375 10,000,000 10,005,071 General Electric Capital Corp. (P) 03/20/13 to 05/08/13 0.429 to 0.462 14,500,000 14,504,189 1 Money Market Fund As of 12-31-12 (Unaudited) Maturity Date Yield* (%) Par value Value General Electric Capital Corp. 05/01/13 4.800 1,340,000 $1,357,935 General Electric Company 02/01/13 5.000 2,500,000 2,509,803 John Deere Capital Corp. (P) 10/04/13 0.754 4,505,000 4,520,727 JPMorgan Chase & Company (P) 09/30/13 1.061 6,823,000 6,857,737 JPMorgan Chase & Company 05/01/13 4.750 3,583,000 3,634,890 Mercedes-Benz Auto Receivables Trust 09/16/13 0.230 2,397,625 2,397,625 National Rural Utilities Cooperative Finance Corp. 07/01/13 5.500 4,767,000 4,889,034 National Rural Utilities Cooperative Finance Corp. (P) 08/09/13 0.410 12,000,000 12,000,000 PepsiCo, Inc. (P) 05/10/13 0.390 7,040,000 7,046,167 PepsiCo, Inc. 02/15/13 4.650 2,310,000 2,322,250 Sanofi (P) 03/28/13 0.510 9,910,000 9,918,509 Toyota Motor Credit Corp. (P) 01/14/13 to 04/19/13 0.421 to 0.540 12,300,000 12,300,198 U.S. Bancorp 09/13/13 1.375 2,000,000 2,012,316 Wachovia Corp. (P) 05/01/13 2.083 8,600,000 8,649,454 Wells Fargo & Company 01/31/13 4.375 9,750,000 9,779,934 Westpac Securities NZ, Ltd. (S) 01/28/13 2.625 3,745,000 3,748,902 U.S. Government & Agency Obligations 9.0% (Cost $34,358,533) Federal Farm Credit Bank (P) 02/15/13 to 05/19/14 0.190 to 0.420 21,105,000 21,108,708 Federal Home Loan Bank (P) 02/05/13 to 11/25/13 0.180 to 0.240 9,040,000 9,042,293 Federal National Mortgage Association (P) 06/23/14 0.360 4,200,000 4,207,532 Certificate of Deposit 2.6% (Cost $10,000,000) Royal Bank of Canada (P) 02/15/13 0.500 10,000,000 10,000,000 Par value Value Short-Term Investments 4.1% (Cost $15,700,000) Repurchase Agreement with State Street Corp. dated 12-31-12 at 0.010% to be repurchased at $15,700,009 on 1-2-13, collateralized by $15,980,000 Federal Home Mortgage Association, 0.625% due 2-22-16 (valued at $16,015,789, including interest) $15,700,000 15,700,000 2 Money Market Fund As of 12-31-12 (Unaudited) Total investments (Cost $379,588,311)† 99.4% Other assets and liabilities, net 0.6% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 12-31-12, the aggregate cost of investment securities for federal income tax purposes was $379,588,311. 3 Money Market Fund As of 12-31-12 (Unaudited) Notes to the Portfolio of Investments Security valuation. Securities in the Fund’s portfolio are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the Fund. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of December 31, 2012 all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 4 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Hugh McHaffie Hugh McHaffie President Date: February 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Hugh McHaffie Hugh McHaffie President Date: February 20, 2013 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: February 20, 2013
